EXHIBIT 10.2     





David M. Cordani

President & Chief Executive Officer

[cigna_oldlogo.jpg]

 

900 Cottage Grove Rd

 

Hartford, CT 06152





April 27, 2011




Nicole Jones




Dear Nicole:

On behalf of CIGNA, I am delighted to confirm our offer of employment for the
position of Executive Vice President, General Counsel reporting to me. I am
confident that you will have significant impact on our overall business
direction within CIGNA.

The rewards package we are offering to you includes:

•

Base Salary – paid bi-weekly at a pre-tax annualized rate of $515,000. This
amount will be reviewed annually, beginning with the 2012 annual process, based
on your performance and the competitive marketplace for this position.

•

Annual Incentive – In 2011, you will be eligible to participate in the
Management Incentive Plan (MIP) with a target of $415,000. Your 2011 bonus
target will not be pro-rated in the first year based on your hire date. Awards
range from 0 to 200% of target based on company and individual performance. You
must be an employee on the date of payment to receive your award. Bonuses are
typically paid in the first quarter of the year following the performance period
and are not considered earned until the date paid.

•

Long-Term Incentive – currently consist of two components. During the annual
grant process, subject to Board approval, you will be considered for:

–

Stock Options – grants are typically awarded in the first quarter of each year
and may vary from 0 to 200% of target based on individual performance. Options
typically vest over a 3 year period and expire no later than 10 years after
grant. The current options target for your role is $647,500.

–

Strategic Performance Shares (SPS) – grants are typically awarded in the first
quarter of each year and may vary from 0 to 200% of target based on individual
performance. SPS awards are typically paid or vested three years after the
beginning of the performance period. Awards are not considered earned until the
date paid. The current SPS target for your role is $647,500.

Total Direct Compensation Opportunity at target: $2,225,000




--------------------------------------------------------------------------------




•

Sign-On Long-Term Incentives – Contingent upon Board Committee approval, the
following long-term incentive awards with an estimated present value of
$2,313,400 will be awarded to you:

–

$518,400 paid in 2012 (6,912 Strategic Performance Units - SPUs)* paid at
formula with $75 target value per unit).

–

a Strategic Performance Share (SPS) award with a grant date value $647,500;
shares awarded in 2013 per the plan’s formula.

–

a Strategic Performance Share (SPS) award with a grant date value $647,500;
shares awarded in 2014 per the plan’s formula.

–

a Restricted Stock Grant** with a grant date value of $250,000. The Restricted
Stock Grant will vest 50% on the third anniversary of the grant, 25% on the
fourth anniversary and 25% on the fifth anniversary.

–

an option** to purchase CIGNA Corporation common stock. The Options will have a
grant date value of $250,000. Typically, Options become exercisable (vest) over
three years at the rate of one-third per year.

Pursuant to the Company and Board Committee policy, your strategic performance
share, stock option and restricted stock grant awards would be issued on the
first open window day following the Board Committee approval of the grants. The
sign-on long-term incentive awards will be presented to the Board Committee
depending on your start date.

•

Sign-On Cash Bonus – You will receive a sign-on cash bonus of $100,000, less
applicable withholdings. The sign-on cash bonus will be paid within your first
30 days of employment with CIGNA. You understand and agree that should your
employment be terminated (voluntarily or involuntarily) for any reason other
than job elimination or change of control of the Company within one year of
receipt of payment, you will reimburse CIGNA an amount equal to one-hundred
(100%) percent of the sign-on cash bonus payment. Moreover, you hereby authorize
CIGNA, to the maximum extent permitted by law, to recoup the sign-on cash bonus
from your final MIP payment or final paycheck. If none or only part of the
sign-on cash bonus is recouped from your final MIP payment or final paycheck,
you further agree to repay the balance to CIGNA within seven (7) calendar days
of the date you leave CIGNA’s employ.

•

Replacement Allowance – if required, we will provide you an allowance up to
$250,000 (grossed-up to cover taxes) should your current employer exercise their
rights to require repayment of your relocation benefits and/or the one-time cash
sign-on bonuses. Should you voluntarily leave CIGNA within two years of your
employment date you will be required to reimburse CIGNA 100% of this allowance.

•

Relocation – You will be eligible to receive relocation assistance provided you
sign a Relocation Reimbursement Agreement. As part of the Relocation Program,
CIGNA will pay for Temporary Living (up to 60 days of lodging and meals and two
trips home per 30 days), shipment of household goods, closing costs on the sale
of your departure home and purchase of a new home, lodging and meals for one
home finding trip (up to six days), transportation, lodging and meals for you
and your family for the final trip, and a supplemental allowance of $3,000 less
taxes. As part of the Relocation Program Home sale assistance, should the sale
of your departure home located in Malvern, PA be less than the original purchase
price (HUD statement will need to be provided for proof of purchase price),
CIGNA will pay the difference between the purchase price and final sale price.
Tax assistance will be provided.

•

Paid Time Off (PTO) – you will be eligible for 28 days of PTO. PTO is prorated
in your first year of employment based upon your hire date.

•

Executive Financial Services (EFS) – The annual EFS allowance is $6,500. This is
the total amount the company will reimburse or pay on your behalf. EFS includes
financial counseling with one of the approved firms, tax preparation and
will/trust preparation charges by the accounting and legal firms of your choice.
There will be a $1,000 first year fee paid to the planner on your behalf when
you initially sign with one of the approved financial planners. This is only
applicable one time and will not count toward the $6,500 annual allowance in the
year it is paid. Expenses incurred by the Company, including the one time fee
paid to the planners, for any use of these services will be imputed income and
reported as such on your W-2 form for any year in which it is used.

•

Executive Travel Services – a special travel unit is available for the purpose
of arranging convenient, efficient and secure travel.

The compensation program elements described here – including annual incentive
and strategic performance shares – are those of our current program and may be
changed or modified by the People Resources Committee (PRC) of the Board of
Directors. As an executive of the company your compensation will be subject to
any future program changes.

Drug Test – This offer of employment is subject to your passing a standard drug
test. To satisfy this requirement, you will receive an overnight package from
Kristen Gorodetzer of CIGNA’s Executive Compensation Department.

To satisfy the drug test requirement, you will need to take a photo ID and the
Drug Test form (which will be mailed to your home address) to the location that
is supplied in the overnight package.

If this is not a convenient location, please contact Diane Ledford at
215.761.4627 for additional site locations. If your confirmed test is positive
for the presence of drugs, your employment offer will be immediately rescinded
and you will not be eligible to apply for employment with any CIGNA company for
the following 12 months.



* The Board Committee typically approves payment of SPU awards half in cash and
half in unrestricted shares for executives who do not meet CIGNA’s stock
ownership guidelines. The stock ownership guideline for this position is 300% of
your base salary.

** Restricted Stock and Options are subject to the terms and conditions
contained in the CIGNA Long-Term Incentive Plan and the grant materials.




--------------------------------------------------------------------------------




If you have any questions or do not receive your Drug Test Location and Form
please contact Diane Ledford.

CIGNA has a mandatory alternative dispute resolution program that includes an
internal grievance process and mandatory arbitration in case of employment
disputes. The program also contains class action, collective action, and
representative action waiver language. The program applies to both employees and
the Company. Your agreement to be bound by the terms and conditions of the
program is a condition of this offer of employment.

By accepting employment with the Company, you represent and warrant that your
acceptance of employment with, and/or the performance of duties for, the Company
will not breach any non-compete or other restrictive covenant that you may have
with any other employer or party. Please also understand that you are not to
bring another’s confidential information to CIGNA or use such information in
performing any work for CIGNA without first obtaining the express written
consent of that party.

Please understand that this offer is not a contract of employment. CIGNA
employees are at-will. This means that you can resign your employment at any
time and for any reason. It also means that CIGNA can terminate your employment
at any time and for any reason, with or without cause.

You will be required to complete a legally mandated I-9 form following
commencement of employment. Details about this and other forms will be provided
to you on or before your first day of employment.

As an employee of a participating company, you will be able to take full
advantage of CIGNA’s benefit programs. In addition to conventional benefit
programs, such as health care, 401(k) and deferred compensation, there are
additional worklife benefits available to you.

Nicole, I am excited to have you join the CIGNA organization again and be a key
member of our team.

Please feel free to call me if you would like to discuss any of these items.

Sincerely,

[signature_cordani.jpg]

David M. Cordani

DMC/del


